t c memo united_states tax_court james a ogden and christie e ogden petitioners v commissioner of internal revenue respondent docket no filed date james a ogden and christie e ogden pro sese clint j locke and horace crump for respondent memorandum findings_of_fact and opinion nega judge respondent determined that petitioners were liable for an accuracy-related_penalty under sec_6662 for the sole issue for all section references are to the internal_revenue_code in effect for the year at issue all monetary amounts are rounded to the nearest dollar decision is whether petitioners are liable for the sec_6662 penalty we find that they are findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in mississippi when their petition was filed petitioners filed a joint federal_income_tax return for reporting taxable_income of dollar_figure most of the income on the return came from petitioner james ogden’s law practice ogden associates attorneys at law pllc a certified_public_accountant c p a prepared the return using information that mr ogden had compiled and provided such as the law firm’s bank statements and invoices mr ogden then reviewed the return to make sure the numbers matched up he did not go into the schedules and pick things apart because he was more concerned with the gross number and the fact that he owe d taxes and how much respondent audited petitioners’ return and the audit revealed that petitioners had deducted dollar_figure for contract labor expenses on part ii of their schedule c profit or loss from business and had also subtracted this amount from gross_receipts as cost_of_goods_sold cogs on part i of the schedule c most of the contract labor expenses reported on part ii of petitioners’ schedule c were taken from wages reported on information returns specifically forms 1099-misc miscellaneous income that mr ogden prepared on behalf of his law firm and provided to his c p a part ii of petitioners’ schedule c reported total contract labor expenses of dollar_figure mr ogden’s law firm summarized the total value of payments reported on the forms 1099-misc as dollar_figure on form_1096 annual summary and transmittal of u s information returns petitioners’ contract labor expenses that were treated as cogs stem from three forms 1099-misc respondent’s audit also revealed that petitioners had failed to report dollar_figure of gross_receipts at trial mr ogden explained that he did not detect the unreported income because it came from a source different from his other law practice compensation in mr ogden’s firm used a_trust to handle most of its revenue the trust then distributed mr ogden’s earnings into his operating account mr ogden argues that the unreported gross_receipts came from his work on a bankruptcy case where the bankruptcy court required him to set up a separate_account to handle his compensation_for services mr ogden stated that as a result his check for services performed on that case was inadvertently deposited directly to his operating account without going through the law firm’s trust account causing his failure to report dollar_figure of gross_receipts respondent determined that petitioners’ correct taxable_income was dollar_figure rather than the dollar_figure reported on their return for on this increase respondent determined a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure petitioners accepted the deficiency and it was assessed petitioners contest the penalty on the grounds that they had reasonable_cause and acted in good_faith with respect to the underpayment_of_tax on their tax_return specifically they argue that they reasonably relied on advice from their c p a to prepare their return and their underpayment was the result of an isolated computational error that went undetected by their c p a at trial a c p a employed by the accounting firm responsible for preparing petitioners’ tax returns testified the c p a who testified was the one who assisted with petitioners’ audit but he did not prepare their return the c p a testified that because the dollar_figure of contract labor expenses treated as cogs was included in a larger total cogs amount it was hard to spot upon cursory review opinion sec_6662 and b and imposes a accuracy-related_penalty upon the portion of any underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code and disregard means any careless reckless or intentional disregard sec_6662 an understatement is generally the excess of the amount of tax required to be shown on the return over the amount of tax actually shown on the return sec_6662 a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of of the tax required to be shown on the return for a taxable_year or dollar_figure see sec_6662 the commissioner bears the burden of production with respect to a sec_6662 penalty sec_7491 once the commissioner satisfies his burden the burden shifts to the taxpayer to prove that the penalty does not apply 116_tc_438 petitioners concede that they negligently failed to report gross_receipts of dollar_figure and they agree to the tax_deficiency that respondent determined for furthermore the evidence establishes that the understatement for exceeds of the tax required to be shown on the return which is greater than dollar_figure therefore respondent has met the burden of production and the burden_of_proof thus shifts to petitioners the sec_6662 penalty does not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to it sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of the professional see id reasonable_cause has been found when a taxpayer selects a competent tax adviser supplies the adviser with all the relevant information and consistent with ordinary business care and prudence relies on the adviser’s professional judgment as to the taxpayer’s tax obligations sec_6664 469_us_241 115_tc_43 aff’d 299_f3d_221 3d cir 110_tc_297 petitioners contend that they reasonably and in good_faith relied on their c p a ’s advice in the preparation of their return we disagree on the basis of mr ogden’s testimony at trial we find that his cursory review of petitioners’ return did not constitute proper review petitioners’ negligence in failing to report dollar_figure of gross_receipts was not the only error on their return petitioners also claimed the same contract labor expenses multiple times on different parts of their return even if the error by petitioners’ c p a was an innocent oversight such as an innocent computational or transcriptional error petitioners did not have reasonable_cause for signing an erroneous return see 136_tc_585 petitioners did not call the c p a who prepared their return as a witness and they presented no evidence that this c p a gave advice that they could rely on see id pincite in order to constitute advice under sec_1_6664-4 income_tax regs a communication must reflect the adviser’s analysis or conclusion id pincite at trial neither mr ogden nor the c p a who participated in the audit of petitioners’ return testified sufficiently to this point a reasonable inspection of the return by petitioners would have uncovered both the unreported gross_receipts and the improperly claimed deduction see we need not discuss whether petitioners had reasonable_cause for failing to report dollar_figure of gross_receipts because they stipulated the penalty for this unreported amount viola v commissioner tcmemo_2013_213 cf thrane v commissioner tcmemo_2006_269 holding that the taxpayer had reasonable_cause for failure to report income in part because a reasonable inspection of his return would not have uncovered the sole error on the return although petitioners’ c p a testified that the portion of contract labor expenses treated as cogs on petitioners’ return was hard to spot we believe mr ogden had sufficient knowledge to detect the error on the return because mr ogden prepared the forms 1099-misc for the attorneys at his firm he should have known the total amount of contract labor expenses even so the amount of contract labor expenses reported on petitioners’ return did not remotely match the amount of total contract labor expenses reported on mr ogden’s law firm’s form_1096 this combined with the fact that petitioners did not report dollar_figure of income on their return shows that more diligence was needed on their part to reasonably assess their proper tax_liability accordingly we find that petitioners did not have reasonable_cause for their underpayment of income_tax for we therefore sustain respondent’s determination that petitioners are liable for the sec_6662 penalty for that year we have considered the other arguments of the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
